I ) -C
                                                                                                     c      ')'
                                                                                                            ,_,   11
                                                                                                                  I

                              UNITED STATES DISTRICT COURT                              Clerk   ,L 0 tri( .:. I Jnkruptcy
                              FOR THE DISTRICT OF COLUMBIA                             Court:   Jrl8 )ls1.l( t c.d Columbia


Ilina Valkova,                                  )
                                                )
                 Plaintiff,                     )
                                                )
        v.                                      )       Civil Action No.
                                                )
Petar M. Valkov,                                )
                                                )
                 Defendant.                     )

                                    MEMORANDUM OPINION

        This matter is before the Court on the plaintiffs pro se complaint and application to

proceed in forma pauperis. The Court will grant the plaintiffs application and dismiss the

complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court

to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

        The plaintiff, a resident of Wahpeton, North Dakota, sues a resident of Fargo, North

Dakota, over child custody matters. The complaint neither presents a federal question nor

provides a basis for diversity jurisdiction because the parties reside in the same state and no

amount in controversy is pled. A separate Order of dismissal accompanies this Memorandum

Opinion.




DATE:      .t,LL, 1,2011
             I




                                                                                                                       3